United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-858
Issued: August 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 24, 2007 which denied his recurrence
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing on
or after December 28, 2004 causally related to his accepted October 20, 2004 employment
injury.
FACTUAL HISTORY
On October 25, 2004 appellant, then a 49-year-old carrier, filed a traumatic injury claim
alleging that on October 20, 2004 he sustained an injury to his left hand when he fell and used
his left hand to break his fall. On January 12, 2005 the Office accepted appellant’s claim for left
hand contusion, left hand strain and lumbosacral strain. In its letter, the Office noted that left
de Quervain’s tenosynovitis was not accepted at that time.

In a June 29, 2005 letter, appellant described the factors surrounding his work incident,
the subsequent doctor visits and the symptoms he has experienced since the accepted incident
stating that his left thumb had gotten better, but was still painful. He informed the Office that he
returned to work on November 8, 2004, but only used his right arm as instructed by his doctor.
Appellant further noted that four or five weeks after he returned to work he began to experience
pain in his right hand, thumb, forearm and shoulder.
In a September 1, 2005 magnetic resonance imagining scan report, Dr. Adil Mazhar
diagnosed disc dislocation at C2/3 and C3/4, a disc desiccation and disc protrusion at C4/5 and
disc protrusion at C5/6. In a September 6, 2005 medical report, Dr. Alfred P. Luppi, a
physiatrist, diagnosed general sensory neuropathy in both hands, extensory tendonis of extensory
tendons and loss of muscle mass of the left first dorsal interossi and thenar muscle. In his letter,
Dr. Luppi correctly described that appellant had a slip and fall injury which resulted in trauma to
the back of the torso.
On August 15, 2006 appellant filed a notice of recurrence claiming that he suffered a
recurrence on December 28, 2004 causally related to his October 20, 2004 employment injury.
In a December 7, 2006 letter, the employing establishment informed the Office that appellant
separated from the employing establishment on September 6, 2005. In a December 7, 2006
letter, the Office informed appellant that additional factual and medical information was
necessary to support his recurrence claim.
In a December 17, 2006 letter, Dr. Sony T. Vo informed the Office that appellant had
been a patient since October 26, 2000 and diagnosed hepatitis.
In a December 15, 2006 report, Dr. Enass N. Rickards, an orthopedic surgeon, diagnosed
appellant with left de Quervain’s disease and opined that appellant needed either a cortisone shot
or surgery. In a report dated December 28, 2004, Dr. Rickards diagnosed appellant with left de
Quervain’s disease, reported that appellant received injections and released appellant to light
duty with limited use of his left arm. On January 18, 2005 Dr. Rickards diagnosed appellant
with left de Quervain’s disease and right upper extremity repetitive strain and released appellant
to light duty.
On January 24, 2007 the Office denied appellant’s recurrence claim on the grounds that
the factual and medical evidence did not establish that the claimed recurrence resulted from the
accepted work injury.
LEGAL PRECEDENT
A claimant seeking compensation under the Federal Employees’ Compensation Act1 has
the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence.2 Because appellant is alleging that additional medical
conditions, which were not accepted as part of the initial claim, caused a recurrence of disability
1

5 U.S.C. §§ 8101-8193

2

Edward W. Spohr, 54 ECAB 806 (2003).

2

he must furnish medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the conditions are causally related to the employment
injury and supports that conclusion with sound medical rationale.3 Where no such rationale is
present, the medical evidence is of diminished probative value.4
The Board has previously held that, when diagnostic testing is delayed, uncertainty
mounts regarding the cause of the diagnosed condition and a question arises as to whether that
testing in fact documents the injury claimed by the employee.5 The greater the delay, in testing,
the greater the likelihood that an event not related to employment has caused or worsened the
condition for which the employee seeks compensation. When the delay becomes so significant
that it calls into question the validity of an affirmative opinion, based at least in part on the
testing, such delay diminishes the probative value of the opinion offered.6
In order to establish that his claimed recurrence of the condition was caused by the
accepted injury, medical evidence of bridging symptoms between his present condition and the
accepted injury must support the physician’s conclusion of a causal relationship.7
Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition
resulting from a previous injury or illness without a new or intervening injury.8
ANALYSIS
The Office accepted that appellant sustained a left hand contusion, left hand strain and
lumbosacral strain due to an October 20, 2004 employment injury. Appellant claimed a
recurrence of disability on December 28, 2004.
Appellant has the burden of establishing that he sustained a recurrence of a medical
condition on December 28, 2004 causally related to his October 20, 2004 employment injury.
The medical evidence submitted is insufficient to establish that appellant sustained a recurrence.
Dr. Luppi is the only physician of record who attributed appellant’s current condition at least in
part to the October 20, 2004 employment injury. While he correctly stated that appellant had a
slip and fall injury which resulted in trauma to the back of the torso and diagnosed general
sensory neuropathy in both hands, he did not explain how appellant’s current condition was
causally related to the October 20, 2004 employment injury. As the report does not discuss
causal relation supported by medical rationale, it is insufficient to prove that appellant’s claimed
recurrence is related to the previous employment injury.
3

Ronald A. Eldridge, 53 ECAB 218 (2001).

4

Albert C. Brown, 52 ECAB 152 (2000).

5

Linda L. Mendenhall, 41 ECAB 532 (1990).

6

Id.

7

See Ricky S. Storms, 52 ECAB 349 (2001).

8

20 C.F.R. § 10.5(x).

3

The remaining doctors’ reports fail to offer an opinion on causal relation. Medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.9 Dr. Vo merely stated that appellant
was a patient and had hepatitis. Dr. Rickards diagnosed left de Quervain’s disease and
recommended light duty. Dr. Mazhar diagnosed appellant with disc dislocation at C2/3 and C3/4
and disc protrusion at C4/5 and C5/6. None of the reports contained any medical rationale to
demonstrate the causal relation between appellant’s prior employment injury and his current
condition. Therefore appellant has failed to prove that the claimed recurrence of disability was
causally related to the October 20, 2004 employment injury.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of
disability on December 28, 2004.
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Michael E. Smith, 50 ECAB 313 (1999).

4

